PER CURIAM.
Upon review of the record on appeal and after consideration of the briefs and oral arguments for the respective parties, we determine that the trial court’s erroneous instruction to the jury concerning comparative negligence constituted error harmful *117to the appellant-plaintiff, Fulton Distributing Company of Florida. The trial court was required to instruct the jury on the rule of comparative negligence as delineated- in Hoffman v. Jones, 280 So.2d 431 (Fla.1973). Accordingly, the judgment in favor of the appellee-defendant, First National Bank of Eau Gallie, is reversed and the cause remanded for new trial.
Reversed and remanded.
CROSS and DOWNEY, JJ., concur.
OWEN, C. J., dissents with opinion.